DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 12-14, 16, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0232455 to Nhep in view of U.S. Patent 8,043,013 to Lichoulas et al.

In regards to claims 2 and 13, Nhep teaches the extending member is a strip-like extending member.  Although Nhep does not expressly teach the strip-like extending member to be flexible molded or extruded, the limitation is a method limitation in a device claim.  Applicant is claiming a product, not a method of manufacturing the product.  The patent being sought in the preceding claims is an end product that is met by the previously applied references.
In regards to claims 3 and 14, Nhep teaches an extension or webbing section (Figures 3 & 5; 98) is positioned and extends between each successive or adjacent housing member of the plurality of housing members.
	In regards to claims 5, 6, and 16, Lichoulas teaches each releasably housed connector member is a splice-on connector member or a fusion splice-on optical fiber connector member. (See Abstract)
	In regards to claims 7 and 17, Nhep teaches each housing member of the plurality of housing members is a substantially C-shaped or substantially U-shaped housing member.
	In regards to claims 10 and 20, Nhep teaches the extending member includes twelve housing members. [0029]
	In regards to claim 21, Nhep in view of Lichoulas teaches a first end of the preterminated fiber stub extends from the distal end of the housing of the connector member, and the preterminated fiber stub includes a second opposing end, wherein each housing member of the plurality of housing members is configured to releasably house and contain the second opposing .  
Allowable Subject Matter
Claims 4, 8, 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 4, 11 and 15, the prior art of record fails to disclose or reasonably suggest each extension or webbing section includes a perforated area in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 8 and 18, the prior art of record fails to disclose or reasonably suggest wherein the extending member is configured and dimensioned to be wrapped around a drum or a reel in addition to the accompanying features of the independent claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive.  Applicant argues Nhep in view of Lichoulas fails to teach a preterminated fiber stub.  However, Applicant is claiming a product, not a method of manufacturing the product.  Preterminating a fiber stub or having one terminated within the connector would have resulted in the same connector with a fiber stub.  Applicant further argues the connector of Nhep teaches a connector having an elongated cable.  However, Nhep is not relied upon to teach the specifics of the connector.  Nhep teaches known connectors as discussed in the above rejection.  Lichoulas then teaches more specific elements of the known connectors and is relied upon as an alternative configuration to the same types of known connectors.  Furthermore, Applicant argues the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TINA M WONG/            Primary Examiner, Art Unit 2874